        Case 1:19-cr-10145-NMG Document 54 Filed 12/06/19 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                            )
 UNITED STATES OF AMERICA                   )
                                            )
              v.                            )   Criminal No. 1:19-cr-10145-NMG
                                            )
 ROBERT VISHAUN ROSCOE,                     )
                                            )
                     Defendant              )

              GOVERNMENT=S SENTENCING MEMORANDUM

      On September 7, 2019, the defendant, Robert Vishaun Roscoe, pled guilty to

one count of being a felon in possession of a firearm and ammunition in violation of

18 U.S.C. § 922(g)(1). There is no plea agreement in this case.

      The government respectfully requests that the Court sentence Mr. Roscoe to

30 months in custody, followed by three years of supervised release.        Any lower

sentence would not adequately account for the nature and circumstances of the

offense, the history and characteristics of the defendant, the need to promote respect

for the law, and the other sentencing factors set forth in 18 U.S.C. § 3553(a).

                                       FACTS

      On October 11, 2018, at around 2:00 AM, members of the Boston Police

Department responded to a 911 call regarding suspicious activity, potentially drug-

related, at 20 Ames Street in Dorchester, Massachusetts. Presentence Investigation

Report (PSR) at ¶¶ 8-9. When the police arrived, they saw a car parked and running

in front of that address; the car had a failed inspection sticker. Id. ¶ 9. The driver,

who had a knife, complied with the police’s exit order. PSF at ¶¶ 11-12.
        Case 1:19-cr-10145-NMG Document 54 Filed 12/06/19 Page 2 of 8



      While the driver was being questioned, the officers noticed that Mr. Roscoe,

who was in the back seat, was pretending to be asleep with a rolled marijuana

cigarette in his lap. PSR at ¶ 11. An officer asked Mr. Roscoe for his ID; when he

provided it, the officer recognized Mr. Roscoe as being associated with the Castlegate

gang. Id. When the officer asked Mr. Roscoe to step out of the car, Mr. Roscoe rolled

up the car window and locked the door. Id. ¶ 12. One officer observed Mr. Roscoe

to be clenching something in his right-side waist area that was consistent with the

size, shape, and weight of a gun. Id.

      Due to the perceived presence of the gun, the officers repeated the exit order.

PSR at ¶ 13. They tried to unlock the door, but Mr. Roscoe held the lock down. Id.

After warning Mr. Roscoe, the officers broke the window. Id. Once the window was

broken, Mr. Roscoe continued to hold the lock down.        Id.   One officer held Mr.

Roscoe’s right hand, another secured the left hand, and others unlocked the car. Id.

      When the officers opened the door, they found a loaded gun twisted in Mr.

Roscoe’s shorts pocket.    PSR ¶ 14.     They cut the gun out.      Id.   The officers

described the scene as chaotic and unsafe until the gun was removed. Id.

      Mr. Roscoe has served time for several felony convictions, including a 2011

conviction for Carrying a Firearm without a License (two-year sentence), and a 2009

conviction for Armed Robbery and Assault and Battery (two-and-a half year

sentence).   PSR ¶¶ 16, 35, 36; Com. v. Roscoe, No. 11JC349 (Boston Municipal

Court); Com. v. Roscoe, No. 0984CR10251 (Suffolk Superior Court).


                                          2
        Case 1:19-cr-10145-NMG Document 54 Filed 12/06/19 Page 3 of 8



                         GUIDELINES CALCULATION

      All parties agree that the base level is 14 under USSG § 2K2.1(a)(6)(A) and

should be adjusted to 12 because Mr. Roscoe has accepted responsibility.          The

government and Probation agree that Mr. Roscoe is in Criminal History Category V,

and that his Guideline range is between 27 and 33 months, based on the following:

 Convictions                                               Sentence         CHC
 1) Armed Robbery and Assault and Battery (12/07/9)        2.5 years        +3
 2) Possession of Firearm Without a Permit (09/07/11)      2 years          +3
 3) Breaking & Entering with Intent to Commit Felony       118 days         +2
 (05/08/17)
 4) Possession with Intent to Distribute a Class D Drug    26 days          +1
 (11/05/18)
 5) Assault & Battery on a Police Officer (11/09/18)       30 days          +1

      Mr. Roscoe’s objection to the inclusion of the 2009 conviction for Armed

Robbery and Assault and Battery is without merit. Mr. Roscoe contends this is not

an adult conviction because he committed the underlying offense when he was 17.

The Guidelines, however, state that for offenses committed before age of 18, “[i]f the

defendant was convicted as an adult and received a sentence of imprisonment

exceeding one year and one month, add 3 points under § 4A1.1(a) for each such

sentence.” USSG § 4A1.2(d)(1). Mr. Roscoe’s criminal record lists the conviction as

resulting from an adult appearance, and Mr. Roscoe did not, in his objection to the

PSR, identify any law to show that it was a juvenile conviction.

      Mr. Roscoe’s objection to the inclusion of the 2018 conviction for Possession

with Intent to Distribute a Class D Drug, is also without merit. Mr. Roscoe argues

that the offense, for which he received a 26-day sentence, was not a controlled

                                          3
        Case 1:19-cr-10145-NMG Document 54 Filed 12/06/19 Page 4 of 8



substance offense. But that does not matter. To calculate the Criminal History

Category, the Sentencing Guidelines:

      (a) Add 3 points for each prior sentence of imprisonment exceeding one year
          and one month.

      (b) Add 2 points for each prior sentence of imprisonment of at least sixty days
          not counted in (a).

      (c) Add 1 point for each prior sentence not counted in (a) or (b), up to a total of
          4 points for this subsection.

USSG § 4A1.1(a)-(c) (emphasis omitted).        “The term ‘prior sentence’ means any

sentence previously imposed upon adjudication of guilt, whether by guilty plea, trial,

or plea of nolo contendere, for conduct not part of the instant offense.”             Id.

§ 4A1.2(a)(1). And “sentences for all felony offenses are counted.” Id. § 4A1.2(c).

      Moreover, the November 5, 2018, conviction was a felony. A “‘felony offense’

means any federal, state, or local offense punishable by death or a term of

imprisonment exceeding one year, regardless of the actual sentence imposed.”

USSG § 4A1.2(o). Mr. Roscoe pled guilty to violating a law that states:

      Any person who knowingly or intentionally . . . possesses with intent to . . .
      distribute a controlled substance in Class D . . . shall be imprisoned in a jail
      or house of correction for not more than two years or by a fine of not less than
      five hundred nor more than five thousand dollars, or both such fine and
      imprisonment.

M.G.L. c. 94C, § 32C(a). That his sentence was for only 26 days does not matter.

      In any event, as explained below, even if the Guideline range is lower based on

a lower criminal history score, Mr. Roscoe’s criminal history does not adequately

reflect the danger he poses, and a 30-month sentence would still be reasonable.

                                           4
        Case 1:19-cr-10145-NMG Document 54 Filed 12/06/19 Page 5 of 8



                          THE SENTENCING FACTORS

      The following factors in 18 U.S.C. § 3553(a) support the government’s

recommended sentence of 30 months, which is in the middle of the Guideline range

   A. The nature, circumstances, and seriousness of the offense support
      the government’s recommendation.

      The circumstances under which the gun in this case was found and retrieved

were troubling. Not only did Mr. Roscoe refuse to comply with law enforcement’s

exit order, but his active resistance caused seasoned officers to describe the entire

scene as “unsafe and chaotic.” PSR at ¶¶ 11-14. Moreover, one officer described

Mr. Roscoe as reaching for what turned out to be a loaded gun. Id. ¶¶ 12-14. Had

the gun not been twisted in Mr. Roscoe’s shorts pocket, id. ¶ 14, and he had been

able to access it, someone could have been hurt or killed.

   B. Mr. Roscoe’s adult criminal history reflects a disregard for the safety
      of the public and a propensity for violence.

      Mr. Roscoe received his first adult felony conviction, for the violent crime of

Armed Robbery and Assault and Battery, in 2009. PSR at ¶ 35. He received a 30-

month sentence, but that did little to deter future criminal activity.      Soon after

serving that sentence, he received a two-year sentence after pleading guilty to

unlawful possession of a gun. Id. ¶ 36. As in this case, the arrest for that offense

involved a struggle with law enforcement.         Id. (“Upon being questioned, the

defendant pushed away from and struggled with the officers[;] the defendant grabbed

at the firearm in his waistband . . . . [The gun] was loaded, and the muzzle was

pointed upwards and the hammer was pushed back in the firing position.”).
                                     5
        Case 1:19-cr-10145-NMG Document 54 Filed 12/06/19 Page 6 of 8



      Subsequently, Mr. Roscoe pled guilty to several other offenses, including one

for assault and battery on a police officer during a Free Speech rally in 2017. PSR

at ¶ 41 (“Officers observed the defendant inciting others to violence and observed him

intervene when officers tried to place others under arrest.        The defendant was

observed on video striking a detective under his face shield in the jaw area.”); see ECF

No. 15 (Order on Government’s Motion for Detention) (describing that conviction as

“of note” in evaluating dangerousness).

      The government notes that Mr. Roscoe’s base offense level was very close to

being a 20 instead of a 14. On November 5, 2018, less than one month after the

arrest in this case, Mr. Roscoe pled guilty to possession with intent to distribute a

Class D drug under Mass. Gen. Laws c. 94C, § 32C(a); the date that offense was

committed was August 25, 2017 (14 months before he committed the offense in this

case). PSR at ¶ 40; Com. v. Roscoe, No. 1707CR003151 (Suffolk Superior Court).

Had the felony conviction for the drug offense been entered three weeks earlier, Mr.

Roscoe could have faced a range of 46-57 months. See USSG § 2K2.1(a)(4)(A).

   C. The need to promote respect for the law, provide just punishment,
      afford adequate deterrence, and protect the public from further crime
      also supports the government’s sentencing recommendation.

      As noted above, Mr. Roscoe’s previous sentences have not deterred his criminal

activity or reduced his propensity to harm the public and law enforcement. He has

repeatedly disrespected the law.      A thirty month sentence—which equals Mr.

Roscoe’s longest previous sentence—appears in order here.


                                           6
        Case 1:19-cr-10145-NMG Document 54 Filed 12/06/19 Page 7 of 8



                    SUPERVISED RELEASE CONDITIONS

      Regardless of the sentence imposed, the Court should require Mr. Roscoe to

be on Supervised Release for three years with the following special conditions:

      1)     Counseling. Mr. Roscoe should receive mental health counseling while

incarcerated and, if required by Probation, while on Supervised Release.

      2)     Curfew. Mr. Roscoe should be subject to a 9 p.m. – 7 a.m. curfew for

the first 12 months after he goes to an outside residence approved by Probation. The

Probation Office should have the power to relax the curfew for school or employment

reasons and be authorized to use electronic monitoring to enforce it.

      3)     Vocational and Educational Training. Mr. Roscoe has not been able to

maintain steady employment.      The government requests that the Court make a

judicial recommendation that Mr. Roscoe be provided with all available educational

and vocational training while incarcerated and that Probation try to provide him with

all available educational and vocational opportunities once he is released.

                                  CONCLUSION

      For the reasons above, the government recommends that Mr. Roscoe be

sentenced for 30 months with three years of Supervised Release.

                                              Respectfully submitted

                                              ANDREW E. LELLLING
                                              United States Attorney


                                       By:    /s/ Annapurna Balakrishna
                                              Annapurna Balakrishna
December 6, 2019                              Assistant U.S. Attorney
                                          7
        Case 1:19-cr-10145-NMG Document 54 Filed 12/06/19 Page 8 of 8



                               Certificate of Service

       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF).

                                                     /s/Annapurna Balakrishna
                                                     Annapurna Balakrishna




                                           8
